Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on January 14, 2022. Claims 1-11 are currently pending in the application.

Continuity/Priority Information
This application is a continuation of and claims the benefit of U.S. Application No. 17/247,579 filed on 12/17/2020 (now Abandoned), which application is a continuation of and claims the benefit of U.S. Application No. 16/566,359 filed on 09/10/2019 (now U.S. Patent No. 10,873,792), which application is a continuation of and claims the benefit of U.S. Application No. 15/966,977 filed on 04/30/2018 (now U.S. Patent No. 10,412,471), which application is a continuation of and claims the benefit of U.S. Application No. 15/318,879 filed on 12/14/2016 (now U.S. Patent No. 9,961,418), which application is a 371 of PCT/US2015/036345 filed on 06/18/2015, which application claims the priority benefit of U.S. Provisional Patent Application No. 62/138,176 filed on 03/25/2015 and U.S. Provisional Patent Application No. 62/014,764 filed on 06/20/2014. This application also claims priority to International Application No. PCT/US2014/054905, filed on 09/10/2014.

Drawings
The drawings filed on 1/14/2022 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (U.S Publication No. 2007/0103324 A1; hereinafter “Kosuge”) in view of Ku (U.S Publication No. 2010/0265062 A1), and further in view of Banting (U.S Publication No. 2009/0119068 A1).

As per claim 1, Kosuge discloses a data communication system (e.g. fig. 1; para. [0036]-[0037]), comprising:
a transceiver including active electronics (e.g. fig. 3: battery 322), an antenna (fig. 1: 106; fig. 3: 306), wireless communication functions to allow remote monitoring of the activity and operation of the monitoring device 105”);
a monitoring device disposed in the underground enclosure that provides data related to a real-time condition within the underground enclosure (para. [0036]: “…a monitoring device 105 that can be positioned in a location for monitoring a depth (e.g., water level), such as in a manhole 108, […] the monitoring device 105 manages one or more data sensors and provides timing, control, data and programming storage, and wireless communication functions to allow remote monitoring of the activity and operation of the monitoring device 105.”); and
a sensor analytics unit to process the data from the monitoring device/sensor and generate a processed data signal and to communicate the processed data signal to the transceiver (see fig. 3: the data from the monitoring device/sensor 325 is processed by the processor 312 before communicated to the transceiver/wireless communication unit 310; para. [0053]: “…when reporting to the remote monitoring station 170 in the normal course of operation, the monitoring device 300 transmits a unique device identifier followed by the stored depth (e.g., water level) measurements. The monitoring device 300 may also record timestamp data relating to the depth measurements as the readings are taken, and transmit this information along with the stored depth measurements to the remote monitoring station 170. At the same time, or at other reporting intervals, the monitoring device 300 may also transmit data from any peripheral monitoring devices connected to it. When a water level reading exceeds an alert level (low or high), the monitoring device 300 preferably transmits immediately to the remote monitoring station 170 the device identifier, water measurement reading value, and an alarm code indicating the nature of the alert. At the same time, as noted above, the monitoring device 300 preferably enters an alert mode wherein it takes more frequent water level readings and/or reports to the remote monitoring station 170 more frequently”; the monitoring system is thus able to process the sensor data in order to compare it to a given alert value and thereafter communicate a processed signal to the wireless communication unit 310, which transmits the signal to the remote monitoring station).
Kosuge does not explicitly disclose the transceiver includes Global Positioning System (GPS) circuitry.
However, in the same field of environmental monitoring systems, Ku discloses: the transceiver includes Global Positioning System (GPS) circuitry (e.g. para. [0005]: “…some special communication equipments and networks, such as public switched telephone network (PSTN), global position system (GPS), are utilized to transmit the environmental information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transceiver of Kosuge the known GPS circuitry, as taught by Ku.
One skilled in the art would be motivated to modify Kosuge as described above in order to simply utilize GPS to transmit the environmental information.
Kosuge discloses the monitoring device may include a digital camera or other imaging device, and/or a microphone (para. [0078]) but does not explicitly disclose a visual indicator to indicate a state or condition of at least one of the underground enclosure and equipment disposed in the underground enclosure.
However, in the same field of communication of the state of a transmission line by the faulted circuit indicator, Banting discloses: a visual indicator to indicate a state or condition of at least one of the underground enclosure and equipment disposed in the underground enclosure (e.g. fig. 1; para. [0031]: the indicator 106 can provide a visible  indication that a fault has occurred).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Kosuge in view of Ku the known visual indicator to indicate a state or condition of at least one of the underground enclosure and equipment disposed in the underground enclosure, as taught by Banting.
One skilled in the art would be motivated to modify Kosuge and Ku as described above in order to simply allow the system to provide a visible indication that can be viewed by a technician from a distance.

As per claim 2, claim 1 is incorporated and Kosuge discloses: wherein the monitoring device comprises a sensor (e.g. fig. 3; para. [0036] & [0042]: the monitoring device includes a sensor 325).

As per claim 3, claim 2 is incorporated and Kosuge discloses: wherein the sensor detects at least one of: power, voltage, current, temperature, combustible materials or byproducts of combustion, mechanical strain, mechanical movement, humidity, soil condition, pressure, hazardous atmosphere, liquid flow, leakage, component end-of-life or lifetime, personnel presence, physical state, light level, and vibration (e.g. para. [0042]).

As per claim 4, claim 1 is incorporated and Kosuge in view of Ku and Banting discloses: wherein the visual indicator comprises a light source (see Banting, e.g. fig. 1; para. [0031]:).

As per claim 5, claim 1 is incorporated and Kosuge discloses: wherein the transceiver includes a communications gateway unit (e.g. fig. 1 & 3; para. [0036]-[0037] & [0040]).

As per claim 6, claim 1 is incorporated and Kosuge discloses: wherein the sensor analytics unit includes a digital signal processor (fig. 3; para. [0041]: a processor 312 (which may comprise, e.g., a microprocessor, microcomputer, or digital circuitry)).

As per claim 7, claim 1 is incorporated and Kosuge discloses: wherein the sensor analytics unit includes a wireless network communications chip (e.g. para. [0040]-[0041]).

As per claim 8, claim 1 is incorporated and Kosuge discloses: wherein the transceiver unit includes a hardened above ground antenna and radio (e.g. fig. 1-3; para. [0040], [0067] & [0082].
As per claim 9, claim 1 is incorporated and Kosuge discloses: wherein the transceiver is configured to send aggregated information upstream to another aggregation node or cloud server above ground (e.g. fig. 1; para. [0019], [0036]-[0037] & [0080]).

As per claim 10, claim 1 is incorporated and Kosuge in view of Ku and Banting discloses: the data communication system further comprising a power harvesting device coupled to at least one power line located in the enclosure (see Kosuge, e.g. para. [0043] & [0081]; and Banting, e.g. para. [0023])

As per claim 11, claim 1 is incorporated and Kosuge discloses: wherein the transceiver is configured to respond to messages sent to it by an upstream aggregation node or cloud (e.g. para. [0047], [0052]-[0058] & [0093]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Numbers: 10,873,792, 10,412,471, and 9,961,418. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention using the same means with little additional change to the claim language. Patent claims are narrower and thus teach all the limitations of the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov